IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 01-60903
                         Summary Calendar



RHODA J. SANDERS,

                                         Plaintiff-Appellant,

versus

METROPOLITAN LIFE INSURANCE COMPANY,

                                         Defendant-Appellee.

                       --------------------
          Appeal from the United States District Court
            for the Southern District of Mississippi
                     USDC No. 3:00-CV-731-LN
                       --------------------
                           June 21, 2002

Before DeMOSS, PARKER, and DENNIS, Circuit Judges.

PER CURIAM:*

     Rhoda J. Sanders appeals the district court’s grant of the

motion for summary judgment filed by Metropolitan Life Insurance

Company (“MetLife”), the issuer of a disability insurance policy

under which she seeks benefits.   Sanders contends that the policy

in question fell under the safe harbor provisions found in the

Employee Retirement Income Security Act (“ERISA”), 29 U.S.C.

§ 1001 et seq. and that the district court thus erred in

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 01-60903
                                  -2-

determining that the provisions of ERISA applied to this lawsuit.

Sanders further argues that, even if the district court did not

err in determining that ERISA governed this action, then its

judgment must still be reversed because it erred in holding that

MetLife did not abuse its discretion in denying her claim for

benefits.

     This court reviews a district court’s grant of summary

judgment de novo.   Threadgill v. Prudential Sec. Group, Inc., 145

F.3d 286, 292 (5th Cir. 1998).    Barhan v. Ry-Ron Inc., 121 F.3d

198, 202 (5th Cir. 1997).    Summary judgment is appropriate if the

record discloses “that there is no genuine issue as to any

material fact and the moving party is entitled to a judgment as a

matter of law.”   FED. R. CIV. P. 56(c).    In making this

determination, this court must evaluate the facts in the light

most favorable to the non-moving party.      Todd v. AIG Life Ins.

Co., 47 F.3d 1448, 1451 (5th Cir. 1995).

     Sanders has not shown that the district court erred in

determining that the policy at issue did not fall under ERISA’s

safe harbor provisions.   Sanders’s employer, Allstate Insurance

Company, both endorsed the policy and administered it.       This is

sufficient to show that the policy did not fall under ERISA’s

safe harbor provisions.     Hansen v. Cont’l Ins. Co., 940 F.2d 971,

976-77 (5th Cir. 1991).

     Sanders also has not shown that the district court erred in

determining that MetLife did not abuse its discretion in denying
                           No. 01-60903
                                -3-

her claim for long term disability benefits.   The administrative

record supported MetLife’s determination that Sanders had not

shown through medical evidence that she was totally disabled as

that term was defined by the plan.   See Vega v. Nat’l Life Ins.

Servs., Inc., 188 F.3d 287, 296-97 (5th Cir. 1999) (en banc);

Estate of Bratton v. Nat’l Union Fire Ins. Co., 215 F.3d 516, 526

(5th Cir. 2000).   Sanders argues for the first time in this

appeal that the administrative record was incomplete.   Because

she did not raise this issue in the district court, we will not

consider it.   Leverette v. Louisville Ladder Co., 183 F.3d 339,

342 (5th Cir. 1999).

     Sanders has not shown that the district court erred in

granting MetLife’s motion for summary judgment and dismissing her

suit.   Accordingly, the judgment of the district court is

AFFIRMED.